Case 2:19-cv-04052-CJC-FFM Document 11 Filed 08/13/19 Page 1 of 1 Page ID #:157




   1
   2
   3
   4
   5
   6
   7
   8
                               UNITED STATES DISTRICT COURT
   9
               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
  10
  11 GUNS N’ ROSES, a California                    Case No. 2:19-cv-04052 CJC (FFMx)
     partnership,
  12                                                [Assigned to the Hon. Cormac J.
                  Plaintiff,                        Carney]
  13
           v.                                       ORDER RE: STIPULATION TO
  14                                                EXTEND TIME TO SERVE
     CANARCHY CRAFT BREWERY                         SUMMONS AND COMPLAINT
  15 COLLECTIVE LLC, dba OSKAR
     BLUES BREWERY, a Colorado
  16 Limited Liability Company
                                                    Action Filed: May 09, 2018
  17              Defendant.                        Trial Date: None Set

  18
  19
                Pursuant to stipulation of the parties and finding good cause therefor, it is
  20
       hereby ORDERED that Plaintiff Guns N’ Roses’ time to serve the Summons (Dkt. 8)
  21
       and Complaint (Dkt. 1) is extended from August 7, 2019 to August 30, 2019.
  22
  23
                IT IS SO ORDERED.
  24
  25
  26
  27 Dated: August 13, 2019                     Hon. Cormac J. Carney
  28                                            United States District Judge
       SMRH:4834-6817-5775.2
